Citation Nr: 0110668	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  96-29 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for a seizure disorder, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from February 1988 to July 
1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1995 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was remanded by the Board in 
September 1997 and December 1999.  


FINDING OF FACT

The veteran had at least 1 major seizure in the last 2 years 
or at least 2 minor seizures in the last 6 months.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
seizure disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124a, Code 8910 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist.  
The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
Board finds that all available evidence has been obtained and 
the veteran has been informed of the criteria necessary to 
establish his claim.  Also, the veteran t did not respond to 
recent correspondence form the RO which requested additional 
information concerning the severity of his epilepsy.  

Accordingly, the Board finds that the statutory duty to 
assist has been met and veteran has not been prejudiced by 
this decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Service connection for a seizure disorder was granted by the 
RO in a September 1991 rating decision.  A 20 percent 
evaluation was assigned.  In August 1995, the RO reduced the 
evaluation to 10 percent and the veteran appealed.  The 
Board, in its September 1997 decision, restored the 20 
percent rating and remanded the veteran's claim for an 
increased rating for further development.  

A VA examination was conducted in May 1994.  The clinical 
history indicated that the veteran experienced full-blown 
seizures in 1991.  He had tonic clonic movements, loss of 
urinary control, and biting the inside of his mouth and 
tongue.  The diagnosis was a seizure disorder.  At that time 
the veteran reported that he was taking medication for his 
seizures.  The veteran indicated that the medication was 
helping him.  He was still experiencing spasms in the right 
side of the chest

VA outpatient treatment records, dated from 1993 to September 
1997, show treatment for his service connected seizure 
disorder.  In July 1993, the veteran reported having had 
seizures in September and November 1992, and again in July 
1993.  He was seen for several months for management of his 
medications through 1993 and in December 1993 he reported 
muscle twitching in his right shoulder, pectoris and biceps 
muscles.  He was advised to decrease his caffeine intake.  In 
August 1994, increased seizure activity was reported.  In 
December 1995, it was reported that he had had his second 
seizure in the past six months since he had stopped taking 
his medication in May of 1995.  

When seen in March 1996 he reported 3 generalized seizure in 
the prior year.  He had been on Dilantin but was placed on 
Depakote for two weeks.  In September 1996, he gave a history 
of 2-3 seizures per year.  He reported that he had run out of 
valproic acid 2 days earlier and has experienced a small 
seizure for a few minutes.  In December 1996, and when last 
examined, in September 1997, he was treated for non-service 
connected disabilities, blisters and bronchitis, 
respectively.  Although his seizure disorder was noted on 
those occasions.  

An examination was conducted by VA in June 1998.  At that 
time, the veteran indicated that he had experienced his first 
seizure in 1991.  All of his seizures had had occurred during 
sleep and were generalized in origin.  He had been treated 
with valproic acid with good control of the seizures, but had 
been worried about the side effects of the medication.  
Therefore, he took himself off of it, without medical 
consultation.  Since that time he had been having about two 
seizures per month, with tongue biting and urinary 
incontinence.  Neurologic examination was essentially normal.  
The impression was that the veteran's history was consistent 
with a seizure disorder.  


Analysis

Grand mal and petit mal epilepsy is rated under the general 
rating formula for major seizures.  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head (``pure'' petit mal), or sudden jerking movements of 
the arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  

For major and minor epileptic seizures averaging at least 1 
major seizure per month over the last year, a 100 percent 
rating is warranted; averaging at least 1 major seizure in 3 
months over the last year, or more than 10 minor seizures 
weekly, an 80 percent rating is warranted; averaging at least 
1 major seizure in 4 months over the last year; or 9-10 minor 
seizures per week, a 60 percent rating is warranted.

When there is at least 1 major seizure in the last 6 months 
or 2 in the last year; or averaging at least 5 to 8 minor 
seizures weekly, a 40 percent evaluation is warranted; at 
least 1 major seizure in the last 2 years; or at least 2 
minor seizures in the last 6 months, a 20 percent evaluation 
is warranted; with a confirmed diagnosis of epilepsy with a 
history of seizures a 10 percent evaluation is warranted.  

When continuous medication is shown necessary for the control 
of epilepsy, the minimum evaluation will be 10 percent.  This 
rating will not be combined with any other rating for 
epilepsy.  In the presence of major and minor seizures, rate 
the predominating type.  There will be no distinction between 
diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a, 
Codes 8910, 8911.

When there is doubt as to the true nature of epileptiform 
attacks, neurological observation in a hospital adequate to 
make such a study is necessary.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  38 C.F.R. § 4.121.  

In this regard, the VA examiner in July 1998 indicated the 
seizures were nocturnal and generalized.  The veteran 
reported two major seizures per month since he stopped taking 
medication.  However when last seen at a VA outpatient clinic 
in September 1996 when he had been off valproic acid 2 days 
he experienced a small seizure for a few minutes.  

As such, the RO requested him to furnish information 
describing the seizures, to include his own statements and/or 
statements from other individuals who had witnessed the 
seizures.  The veteran did not respond.  The Board finds that 
the veteran's statements are not of sufficient competency and 
consistency in describing convulsive and immediate post-
convulsive characteristics and the frequency of said activity 
as required by 38 C.F.R. § 4.121.  The Board concludes the 
preponderance of the evidence is against a disability 
evaluation in excess of 20 percent for left temporal lobe 
epilepsy.


ORDER

An increased rating for a seizure disorder is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

